Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This office action is in response to amendment/reconsideration filed 6/9/2022, the amendment/reconsideration has been considered.  Claims 1-33 are pending for examination.
Response to Arguments
Applicant's arguments been fully considered but they are not persuasive. The applicant argues the following issues.
(A)	Rejection under 35 U.S.C. 102/103
Issue 1: The applicant argues with respect to independent claims such as claim 1 that the amended limitations overcome current rejection.
Examiner respectfully disagrees.  See Examiner’s response in the rejection section below.
Issue 2: The applicant’s arguments regarding dependent claims are based on the independent claims.  See Examiner’s response above.
Terminal Disclaimer
3.	The terminal disclaimer filed on 6/9/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10813034 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

6.	Claims 1-32 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hicks, III et al (US 2004/0054718, hereafter “Hicks”).
As to claim 1, Hicks discloses a method comprising:
receiving, by a server device, a request associated with an application ([0016], “a user can go to a website or contact a service representative to subscribe to a new service. In this example, when a user successfully subscribes to a new service, a dynamic link to the new service is automatically established on the user's family home page maintained on a network. If the new service requires that an application program/service be downloaded to an applications services gateway in the user's home from the network, the appropriate application program/service will be downloaded from the application program/service repository server in the network to the applications services gateway”, wherein the user’s subscription to the new service is equivalent to a request associated with the application, and wherein the service platform 110 is equivalent to a server device, see figure 1); 
determining that the request is associated with an account authorized to access the application (see citation above, wherein the user’s subscription request is associated with the user account, and wherein accepting the subscription request implies authorizing the user account to access to the application/service); and
based on the request, sending, to an interface device associated with the account and located at a premises, the application (see citation above, [0016], “the appropriate application program/service will be downloaded from the application program/service repository server in the network to the applications services gateway”, wherein the applications service gateway is equivalent to an interface device associated with the account and located at a premise, see figure 1, the home 100), wherein a level of functionality of the application is determined based on a setting associated with the account, and wherein the setting is stored by the server device (whether the application is active or inactive for a specific user/customer is a level of functionality of the application, which is determined based on a setting associated with the account, e.g., the subscription status stored at the server, see  [0029]), and
wherein the interface device is configured to:
execute the application on the interface device ([0020], “The application services gateways 114 act as execution environments to execute one or more of the application programs/services simultaneously for the residence 100.”); and
communicate with one or more premises devices located at the premises ([0020], “application services gateway 114 is configured to provide a different set of services with different functionality, such as home management and control”; [0021]).
As to claim 9, see similar rejection to claim 1.
As to claim 17, see similar rejection to claim 1.
As to claim 25, see similar rejection to claim 1.
As to claim 2, Hicks disclose the method of claim 1, wherein receiving the request comprises receiving the request from one or more of the interface device or a user device ([0016], “a user can go to a website” indicating a user device; see figure 1, user device 121; [0029], “The user can also log onto the family home page 119 through computer 121”).
As to claim 10, see similar rejection to claim 2.
As to claim 18, see similar rejection to claim 2.
As to claim 26, see similar rejection to claim 2.
As to claim 3, Hicks disclose the method of claim 2, wherein the user device is located external to the premises (figure 1, user device/computer 121 is external to the premises 100).
As to claim 11, see similar rejection to claim 3.
As to claim 19, see similar rejection to claim 3.
As to claim 27, see similar rejection to claim 3.
As to claim 4, Hicks disclose the method of claim 1, further comprising receiving, by the server device, an application package, wherein the application package comprises the application and configuration information association with the application ([0016], “the appropriate application program/service will be downloaded from the application program/service repository server in the network to the applications services gateway”, wherein it is necessary that the service platform comprising the application program/service repository server (see figure 1) receives the application package in order to provide such application package, see [0027], “[0027] The application programs/services, update data, and configuration data made available by the services platform 110 may be provided from various vendors”; see [0025], “The services platform 110 provides information including application program/service data, application update data, application configuration data, and related instructions to the application services gateway 114 where the application programs/services can be installed, configured, updated as necessary, and executed when needed”).
As to claim 12, see similar rejection to claim 4.
As to claim 20, see similar rejection to claim 4.
As to claim 28, see similar rejection to claim 4.
As to claim 5, Hicks disclose the method of claim 1, wherein the account is associated with a service tier, and wherein one or more of a run mode or a function of the application is enabled for the interface device based on the service tier ([0016], the user subscribed specific service is equivalent to a service tier, wherein the function of the application on the application services gateway is enabled based on the subscribed service, see also [0029], “Upon selecting a service, the services database 120 is updated to indicate that this particular consumer has subscribed to a particular service, and a link to the service is provided on the family home page 119”; [0045], “the application services gateway 114 receives application program/service data being downloaded to the application services gateway 114 from the services platform 110, such as in response to the consumer subscribing to a new service. The application services gateway 114 then stores the new application program/service so that the program/service can be executed by the virtual machine 216 or 217, middleware 215, or directly from the operating system 212 depending upon the application/service and configuration of the application services gateway 114.”).
As to claim 13, see similar rejection to claim 5.
As to claim 21, see similar rejection to claim 5.
As to claim 29, see similar rejection to claim 5.
As to claim 7, Hicks disclose the method of claim 1, wherein the application comprises at least one of an executable file, a widget program, a module, or a script (abstract, “execute electronic application programs/services”; [0007], “an application services gateway that executes application programs”).
As to claim 15, see similar rejection to claim 7.
As to claim 23, see similar rejection to claim 7.
As to claim 31, see similar rejection to claim 7.
As to claim 8, Hicks disclose the method of claim 1, wherein receiving the request associated with the application comprises receiving a request for a service associated with the application (see citation in rejection to claim 1, [0016]).
As to claim 16, see similar rejection to claim 8.
As to claim 24, see similar rejection to claim 8.
As to claim 32, see similar rejection to claim 8.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 6, 14 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hicks, as applied to claim 1 above, and further in view of Miller et al (US 2004/0268298).  
As to claim 6, Hicks disclose the claimed invention substantially as discussed in claim 1, including wherein the server device is configured, based on information associated with the application and received by the server device, to indicate a default configuration setting associated with the application ([0028] indicating the initial installation/configuration [before upgrades) is the default configuration setting associated with the application, based on the database of the information maintained by the service platform 110), but does not expressly disclose such a database of information is a manifest file.  Miller discloses a concept of configuration specified in a manifest file ([0051]; [0163]).
At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Hicks with Miller.  The suggestion/motivation of the combination would have been to provide configuration instructions (Miller, [0051]; [0163]).
As to claim 14, see similar rejection to claim 6.
As to claim 22, see similar rejection to claim 6.
As to claim 30, see similar rejection to claim 6.
9.	Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hicks, as applied to claim 25 above, and further in view of Prasad et al (US 7197125).  
As to claim 33, Hicks discloses the claimed invention substantially including wherein the setting is stored on server ([0029]), and a configuration file is sent to the interface device and wherein the interface device does not have permission to edit the setting ([0049]), but does not expressly disclose that the setting is stored in the configuration.  Prasad discloses a concept for subscription setting/status to be stored as a configuration (col. 5, paragraph 2). 
At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Hicks with Prasad.  The suggestion/motivation of the combination would have been to provide configuration change events (Prasad, col. 5, paragraph 2).
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA FAN/               Primary Examiner, Art Unit 2458